NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2009-3209


                                   PATRICIA J. GALL,

                                                           Petitioner,

                                            v.

                          DEPARTMENT OF AGRICULTURE,

                                                           Respondent.


      Patricia J. Gall, of Merrillan, Wisconsin, pro se.

       Robert C. Bigler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Reginald T. Blades, Jr., Assistant Director.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-3209

                                   PATRICIA J. GALL,

                                                                Petitioner,

                                            v.

                         DEPARTMENT OF AGRICULTURE,

                                                                Respondent.


     Petition for review of the Merit Systems Protection Board in CH-0752-09-0063-I-1.
                             __________________________

                           DECIDED: December 14, 2009
                           __________________________


Before MAYER, CLEVENGER, and DYK, Circuit Judges.

PER CURIAM.

       Patricia J. Gall appeals the final order of the Merit Systems Protection Board,

which denied her petition for review of the initial decision dismissing her appeal for lack

of jurisdiction. Gall v. Dep’t of Agriculture, No. CH-0752-09-0063-I-1 (April 22, 2009).

We affirm.

       We must affirm the board’s decision unless we find it to be “(1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained

without procedures required by law, rule, or regulation having been followed; or (3)

unsupported by substantial evidence.” 5 U.S.C. § 7703(c). Whether the board has
jurisdiction over an appeal is a question of law that we review de novo. See Forest v.

Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).

      On April 10, 1988, Gall was appointed as a Clerk-Typist with the Farmers Home

Administration. Gall resigned from her position on October 6, 1992, less than five years

after her employment began. She erroneously received a letter on July 22, 1999, from

the Office of Personnel Management, which stated that she was entitled to a deferred

annuity. In 2006, when she turned 62 years old, Gall attempted to collect this annuity,

but was informed that she had not completed the required five years of service.

      On October 18, 2008, Gall appealed her resignation to the board claiming that

her resignation was involuntary. The administrative judge found that Gall failed to raise

any allegations that her resignation was sought or imposed, that she had no realistic

alternative to resigning, or that resignation was the result of an improper agency action.

As a result, the administrative judge dismissed her appeal for lack of jurisdiction

because her resignation was not involuntary and did not constitute an appealable

adverse action.

      A voluntary action by an employee, such as resignation, lies outside the

jurisdiction of the board. See Garcia v. Dep’t of Homeland Sec., 437 F.3d 1322, 1328-

29 (Fed. Cir. 2006) (en banc). The record is devoid of any evidence that Gall’s decision

in 1992 to retire was anything but voluntary.




2009-3209                                   2